H. Brown, J.,
concurring in part and dissenting in part. I concur in the syllabus and in Parts I, II(A), and 11(B) of the majority opinion. Because I believe that appellants have proven that the three-acre minimum lot size deprives them of the economically viable use of their land, I respectfully dissent from Part 11(C) and the judgment.
Appellants presented unrebutted expert testimony that development of the subject property for single-family residence use at the maximum allowable density was not economically viable. The trial court made a specific factual finding in favor of appellants on this issue. It has not been challenged on appeal. Further, appellants *247presented unrebutted testimony indicating that use of the subject property for farming was not economically viable.
On this record, the majority holds that appellants failed in their burden of proof because they presented “no evidence of economic infeasibility if the land were used for churches, schools, cemeteries, or public facilities” such as parks or government buildings. As a basis for decision, this is to substitute fantasy for reality. Highly improbable or practically impossible uses are not a valid basis for making zoning determinations. Valley Auto Lease of Chagrin Falls, Inc. v. Auburn Twp. Bd. of Zoning Appeals (1988), 38 Ohio St. 3d 184, 186, 527 N.E. 2d 825, 827. As a matter of economic reality, the property in question is not going to be developed by appellants as a school, park, church, cemetery, or government building. Indeed, appellants have no authority to construct such structures and are left in the position of waiting for the unlikely prospect that some day a church or a governmental body might want their property. Because appellants are prevented from engaging in economically viable development, the practical effect of the three-acre minimum lot size is to render the subject property undevelopable.
The record reveals that two nearby subdivisions were developed on smaller lots, apparently without adverse effects on the groundwater supply. Thus, while the township is justified in restricting the density of development, the large lot size imposed by the R-3A zoning classification is not necessary. I would invalidate the three-acre minimum lot size as applied to the subject property and direct the township to rezone the property in conformity with the zoning applicable to surrounding properties.
Holmes and Wright, JJ., concur in the foregoing opinion.
*248[[Image here]]